Exhibit 10.15

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (the “Agreement”) is dated January 23, 2015, and is
entered into by and between EMDEON BUSINESS SERVICES LLC, a Delaware limited
liability company (the “Company”, which shall include its subsidiaries and
affiliates), and Jason Erdell (“Executive”).

WHEREAS, the Company desires to employ Executive as its Executive Vice
President, Services;

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein (including, without limitation, the Company’s continued employment of
Executive and the advantages and benefits thereby inuring to Executive) and for
other good and valuable consideration, the receipt, adequacy and sufficiency of
which are hereby acknowledged by each party hereto, the parties hereby agree as
follows:

1. Employment of Executive. Effective as of January 5, 2015 (the “Effective
Date”), the Company hereby employs Executive as Executive Vice President,
Services, and Executive hereby accepts such employment with the Company on the
terms set forth herein. Executive will report to the Chief Executive Officer, or
other person as may be designated by the Company, and perform such duties and
services for the Company as may be designated from time to time by the Chief
Executive Officer or his designee. Executive shall use his best and most
diligent efforts to promote the interests of the Company and shall devote all of
his business time and attention to his employment under this Agreement.
Executive’s principal place of employment shall be located in the greater
metropolitan area of San Francisco; provided, however, Executive acknowledges
that he will be required to travel in connection with the performance of his
duties. Notwithstanding the foregoing, nothing herein shall preclude Executive
from (i) serving, with the prior consent of the Chief Executive Officer, as a
member of the board of directors or advisory boards (or their equivalents in the
case of a non-corporate entity) of non-competing businesses and charitable
organizations, (ii) engaging in charitable activities and community affairs, and
(iii) managing his personal investments and affairs; provided, however, that the
activities set out in clauses (i), (ii), and (iii) above shall be limited so as
not to interfere, individually or in the aggregate, with the performance of his
duties and responsibilities hereunder.

2. Compensation and Benefits.

2.1. Salary. Executive shall be paid for Executive’s services during the
Employment Period (as defined below) a base salary at the annual rate of at
least $360,000. Any and all increases to Executive’s base salary (as it may be
increased, the “Base Salary”) shall be determined by the Board of Directors of
Emdeon Inc. (the “Board”) (or such committee as may be designated by the Board)
in its sole discretion. Such Base Salary shall be payable in equal installments,
no less frequently than monthly, pursuant to the Company’s customary payroll
policies in force at the time of payment, less any required or authorized
payroll deductions.

2.2. Bonus. Commencing with the 2015 calendar year, during the Employment
Period, Executive shall be eligible to receive an annual bonus, the target of
which is 70% of Base Salary (the “Target Bonus”) and the maximum of which is
140% of Base Salary, which amount



--------------------------------------------------------------------------------

shall be determined in the sole discretion of the Board (or such committee as
may be designated by the Board) (the “Annual Bonus”). Such Annual Bonus, if any,
shall be payable at such time as executive officer bonuses are paid (which is
generally no later than the end of the first calendar quarter following the year
for which the Annual Bonus is earned, absent exceptional circumstances beyond
the Company’s control), so long as Executive remains in the employ of the
Company on the payment date.

2.3. Equity. Contingent upon approval of the Company’s Board of Directors,
Executive will be eligible to receive an option to purchase 2,000 shares of
Beagle Parent Corp. common stock (the “Shares”) under the Beagle Parent Corp.
Amended and Restated 2009 Equity Incentive Plan (the “Equity Plan”), consisting
of 1,000 time-vesting options, 500 2.5x exit-vesting options and 500 3.0x
exit-vesting options. The Shares will be subject to the terms and conditions of
the Equity Plan and the award agreement which Executive will be required to sign
in order to participate in the Equity Plan.

2.4. Benefits. During the Employment Period, Executive shall be entitled to
participate, on the same basis and at the same level as other similarly situated
senior executives of the Company, in any group insurance, hospitalization,
medical, health and accident, disability, fringe benefit and tax-qualified
retirement plans or programs of the Company now existing or hereafter
established to the extent that Executive is eligible under the general
provisions thereof. Executive shall be entitled to paid time off (PTO)
consistent with the Company’s policies, in addition to Company paid holidays as
set forth in the Company’s policies. The date or dates of such vacations shall
be selected by Executive having reasonable regard to the business needs of the
Company.

2.5. Expenses. Pursuant to the Company’s customary policies in force at the time
of payment, Executive shall be promptly reimbursed, against presentation of
vouchers or receipts, for all authorized expenses properly and reasonably
incurred by him on behalf of the Company in the performance of Executive’s
duties hereunder.

3. Employment Period. Executive’s employment under this Agreement (the
“Employment Period”) shall terminate as set forth in Section 4 hereof.
Notwithstanding such Employment Period, Executive acknowledges that Executive’s
employment is for an unspecified duration that constitutes at-will employment,
and that either the Company or Executive can terminate such employment at any
time, for any reason, with or without notice, subject to the consequences set
forth herein.

4. Severance Benefits.

4.1. Termination by the Company for Cause.

(a) If the Company terminates Executive’s employment for Cause, the Company
shall have no obligation to Executive other than the payment of Executive’s
earned and unpaid Base Salary, vested accrued benefits under the Company’s
ERISA-governed plans and accrued but unreimbursed expenses, subject to the
provisions of Section 6.11 (collectively, the “Accrued Obligations”), to the
effective date of such termination.

 

2



--------------------------------------------------------------------------------

(b) For purposes of this Agreement, the term “Cause” shall mean any of the
following:

(i) Executive’s failure to perform Executive’s duties, failure to comply with
the employment policies of the Company or any affiliate or material breach of
this Agreement, any of which are not cured to the reasonable satisfaction of the
Board within fifteen (15) days of written notice to the Executive of such
failure to so comply;

(ii) Executive’s commission of any material act of dishonesty, breach of trust
or misconduct in connection with performance of employment-related duties as
determined by the Board, in its sole discretion; and

(iii) Executive’s conviction of, or pleading guilty or nolo contendere to, any
felony or to any crime involving dishonesty, theft or unethical business
conduct.

4.2. Permanent Disability; Death. If during the Employment Period, (i) Executive
shall become ill, mentally or physically disabled, or otherwise incapacitated so
as to be unable regularly to perform the duties of Executive’s position for a
period in excess of 90 consecutive days or more than 180 days in any consecutive
12 month period, or (ii) a qualified independent physician determines that
Executive is mentally or physically disabled so as to be unable to regularly
perform the duties of Executive’s position and such condition is expected to be
of a permanent duration (a “Permanent Disability”), then the Company shall have
the right to terminate Executive’s employment with the Company upon written
notice to Executive. In the event the Company terminates Executive’s employment
as a result of Executive’s Permanent Disability or death, Executive or
Executive’s estate shall be entitled to the benefits that he would have been
entitled to receive if Executive’s employment had been terminated by the Company
without Cause pursuant to Section 4.4 (subject to the provisos and conditions
set forth therein); provided, however, that the Company shall have no other
obligation to Executive or Executive’s estate pursuant to this Agreement in the
event that Executive’s employment with the Company is terminated by the Company
pursuant to this Section 4.2.

4.3. Resignation by the Executive. Executive may voluntarily resign from
Executive’s employment with the Company, provided that Executive shall provide
the Company with thirty (30) days advance written notice (which notice
requirement may be waived, in whole or in part, by the Company in its sole
discretion) of Executive’s intent to resign. If Executive so terminates
Executive’s employment with the Company, other than in accordance with
Section 4.5, the Company shall have no obligation other than the payment of the
Accrued Obligations to the effective date of such termination.

4.4. Termination by the Company Without Cause. Executive’s employment with the
Company may be terminated at any time by the Company without Cause. If the
Company terminates Executive’s employment without Cause, the Company shall have
the following obligations to Executive (but excluding any other obligation to
Executive pursuant to this Agreement):

(a) payment of the Accrued Obligations;

(b) the continuation of Executive’s Base Salary (at the rate in effect at the
time of such termination), as severance, for a period of one year (the
“Severance Period”), each payment being a separate payment due on the same fixed
schedule that the Company follows for its regular payroll, subject to the
provisions of Sections 4.5 and 6.11; and

 

3



--------------------------------------------------------------------------------

(c) the Company shall pay to Executive, in a lump sum, an amount equivalent to
that portion of the health insurance premium that it would have paid for active
employees with similar coverage during the Severance Period, subject to the
provisions of Sections 4.5 and 6.11. This amount shall be paid to Executive as
wages and shall be subject to all required withholding. There is no requirement
that the amounts paid pursuant to this subsection be used for the purchase of
health insurance or any other purpose;

provided, however, that the continuation of such salary and benefits shall cease
on the occurrence of any circumstance or event that would constitute Cause under
Section 4.1 of this Agreement (including any breach of the restrictive covenants
referenced and incorporated in Section 5 below or any similar restrictive
covenants to which Executive is bound).

4.5. Release. Executive acknowledges that Executive must execute and not revoke
a release of claims in a form provided by the Company within the time period
provided in the release in order to receive the payments and benefits under this
Section 4 resulting from Executive’s separation from service. Provided that
Executive complies with the foregoing sentence, the payments will begin to be
processed at the Company’s discretion after the appropriate revocation period
has elapsed and in no event later than the 60th day following Executive’s
separation from service.

5. Restrictive Covenants.

5.1. Trade Secret and Proprietary Information. Executive acknowledges and agrees
to those certain covenants set forth in the Trade Secret and Proprietary
Information Agreement (the “TSPI Agreement”) set forth as Exhibit A hereto. The
covenants in the TSPI Agreement do not supersede or replace any other
confidentiality, non-competition or non-solicitation agreement entered into
between the Executive and the Company to the extent that such confidentiality,
non-competition and/or non-solicitation agreement is more protective of the
business of the Company.

6. Miscellaneous.

6.1. Representations and Covenants. In order to induce the Company to enter into
this Agreement, Executive makes the following representations and covenants to
the Company and acknowledges that the Company is relying upon such
representations and covenants:

(a) No agreements or obligations exist to which Executive is a party or
otherwise bound, in writing or otherwise, that in any way interfere with, impede
or preclude him from fulfilling all of the terms and conditions of this
Agreement. Executive will abide by any agreements that protect proprietary
information or any other information of another company while Executive is
performing Executive’s duties hereunder and after Executive’s employment has
terminated.

(b) Executive, during Executive’s employment, shall use Executive’s best efforts
to disclose to the Board and the Chief Executive Officer of the Company in
writing or by other effective method any bona fide information known by him and
not known to the Board and/or the Chief Executive Officer of the Company that he
reasonably believes would have any material negative impact on the Company.

 

4



--------------------------------------------------------------------------------

6.2. Entire Agreement. This Agreement, including the TSPI Agreement set forth in
Exhibit A, contains the entire understanding of the parties in respect of their
subject matter and supersede upon their effectiveness all other prior agreements
and understandings between the parties with respect to such subject matter.

6.3. Notices. Any notice necessary under this Agreement shall be addressed to
the General Counsel of the Company at its principal executive office and to the
Executive at the address appearing in the personnel records of Company for
Executive or to either party at such other address as either party hereto may
hereafter designate in writing to the other. Any notice shall be deemed
effective upon receipt thereof by the addressee or two (2) days after such
notice has been mailed, return receipt requested, or sent by a nationally
recognized overnight courier service, whichever comes first.

6.4. Amendment; Waiver. This Agreement may not be amended, supplemented,
canceled or discharged, except by written instrument executed by the party
against whom enforcement is sought. No failure to exercise, and no delay in
exercising, any right, power or privilege hereunder shall operate as a waiver
thereof. No waiver of any breach of any provision of this Agreement shall be
deemed to be a waiver of any preceding or succeeding breach of the same or any
other provision.

6.5. Binding Effect; Assignment. The rights and obligations of this Agreement
shall bind and inure to the benefit of any successor of the Company by
reorganization, merger or consolidation, or any assignee of all or substantially
all of the Company’s business and properties. The Company may assign its rights
and obligations under this Agreement to any of its subsidiaries or affiliates
without the consent of Executive. The Company will require any such purchaser,
successor or assignee to expressly assume and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform it if no such purchase, succession or assignment had taken place.
Executive’s rights or obligations under this Agreement may not be assigned by
Executive, except that the rights specified in Section 4.2 shall pass upon
Executive’s death to Executive’s executor or administrator.

6.6. Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement.

6.7. Governing Law; Forum. This Agreement shall be construed in accordance with
and governed for all purposes by the laws and public policy (other than conflict
of laws principles) of the State of Tennessee applicable to contracts executed
and to be wholly performed within such State. Any proceeding arising out of or
relating to this Agreement shall be brought in the state courts or federal
courts in the state of Tennessee and the parties each hereby expressly submit to
the personal jurisdiction and venue of such courts.

6.8. Further Assurances. Each of the parties agrees to execute, acknowledge,
deliver and perform, and cause to be executed, acknowledged, delivered and
performed, at any time and from time to time, as the case may be, all such
further acts, deeds, assignments, transfers, conveyances, powers of attorney and
assurances as may be reasonably necessary to carry out the provisions or intent
of this Agreement.

 

5



--------------------------------------------------------------------------------

6.9. Severability. The parties have carefully reviewed the provisions of this
Agreement and agree that they are fair and equitable. However, in light of the
possibility of differing interpretations of law and changes in circumstances,
the parties agree that if any one or more of the provisions of this Agreement
shall be determined by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the provisions of this Agreement shall, to the
extent permitted by law, remain in full force and effect and shall in no way be
affected, impaired or invalidated.

6.10. Withholding Taxes. All payments hereunder shall be subject to any and all
applicable federal, state, local and foreign withholding taxes.

6.11. Section 409A.

(a) It is intended that (1) each installment of the payments provided under this
Agreement is a separate “payment” for purposes of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) and (2) that the payments satisfy,
to the greatest extent possible, the exemptions from the application of
Section 409A of the Code provided under Treasury Regulations 1.409A-1(b)(4),
1.409A-1(b)(9)(iii), and 1.409A-1(b)(9)(v). Notwithstanding anything to the
contrary in this Agreement, if the Company determines (i) that on the date
Executive’s employment with the Company terminates or at such other times that
the Company determines to be relevant, the Executive is a “specified employee”
(as such term is defined under Treasury Regulation 1.409A-1(i)) of the Company
and (ii) that any payments to be provided to Executive pursuant to this
Agreement are or may become subject to the additional tax under
Section 409A(a)(1)(B) of the Code or any other taxes or penalties imposed under
Section 409A of the Code if provided at the time otherwise required under this
Agreement, then such payments shall be delayed until the date that is six months
after the date of Executive’s “separation from service” (as such term is defined
under Treasury Regulation 1.409A-1(h)) with the Company, or, if earlier, the
date of Executive’s death. Any payments delayed pursuant to this Section 6.11
shall be made in lump sum on the first day of the seventh month following
Executive’s “separation from service” (as such term is defined under Treasury
Regulation 1.409A-1(h)), or, if earlier, the date of Executive’s death. In
addition, to the extent that any reimbursement, fringe benefit or other, similar
plan or arrangement in which Executive participates during the term of
Executive’s employment under this Agreement or thereafter provides for a
“deferral of compensation” within the meaning of Section 409A of the Code,
(i) the amount eligible for reimbursement or payment under such plan or
arrangement in one calendar year may not affect the amount eligible for
reimbursement or payment in any other calendar year (except that a plan
providing medical or health benefits may impose a generally applicable limit on
the amount that may be reimbursed or paid), and (ii) subject to any shorter time
periods provided herein or the applicable plans or arrangements, any
reimbursement or payment of an expense under such plan or arrangement must be
made on or before the last day of the calendar year following the calendar year
in which the expense was incurred.

(b) Notwithstanding any other provision to the contrary, a termination of
employment shall not be deemed to have occurred for purposes of any provision of
this Agreement providing

 

6



--------------------------------------------------------------------------------

for the payment of “deferred compensation” (as such term is defined in
Section 409A of the Code and the Treasury Regulations promulgated thereunder)
upon or following a termination of employment unless such termination is also a
“separation from service” from the Company within the meaning of Section 409A of
the Code and Section 1.409A-1(h) of the Treasury Regulations and, for purposes
of any such provision of this Agreement, references to a “separation,”
“termination,” “termination of employment” or like terms shall mean “separation
from service.

(c) Notwithstanding any other provision to the contrary, in no event shall any
payment under this Agreement that constitutes “deferred compensation” for
purposes of Section 409A of the Code and the Treasury Regulations promulgated
thereunder be subject to offset by any other amount unless otherwise permitted
by Section 409A of the Code.

(d) For the avoidance of doubt, any payment due under this Agreement within a
period following the Executive’s termination of employment, death, Permanent
Disability or other event shall be made on a date during such period as
determined by the Company in its sole discretion.

(e) This Agreement shall be interpreted in accordance with, and the Company and
the Executive will use their best efforts to achieve timely compliance with,
Section 409A of the Code and the Treasury Regulations and other interpretive
guidance promulgated thereunder, including without limitation any such
regulations or other guidance that may be issued after the effective date of
this Agreement.

[signature page to follow]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

EMDEON BUSINESS SERVICES LLC

/s/ Gregory T. Stevens

Name: Gregory T. Stevens Title: EVP, General Counsel & Secretary EXECUTIVE

/s/ Jason Erdell

Jason Erdell



--------------------------------------------------------------------------------

EXHIBIT A

TRADE SECRET AND PROPRIETARY INFORMATION AGREEMENT

In consideration of my employment by Emdeon Business Services LLC, and/or any of
its corporate parents, subsidiaries, divisions, or affiliates, or the successors
or assigns of any of the foregoing (hereinafter referred to as the “Company”),
as well as my equity grant pursuant to that certain Nonqualified Stock Option
Agreement, I hereby agree as follows:

1. Confidentiality.

(a) Trade Secret and Proprietary Information. I understand and acknowledge that,
during the course of my employment arrangement with the Company and as a result
of my having executed this Trade Secret and Proprietary Information Agreement, I
will be granted access to valuable information relating to the Company’s
business that provides the Company with a competitive advantage, which is not
generally known by, nor easily learned or determined by, persons outside the
Company (collectively “Trade Secret and Proprietary Information”). The term
Trade Secret and Proprietary Information shall include, but shall not be limited
to: (a) specifications, manuals, software in various stages of development;
(b) customer and prospect lists, and details of agreements and communications
with customers and prospects; (c) sales plans and projections, product pricing
information, acquisition, expansion, marketing, financial and other business
information and existing and future products and business plans of the Company;
(d) sales proposals, demonstrations systems, sales material; (e) research and
development; (f) computer programs and databases, data analytics (including, but
not limited to, processes for detecting payment integrity) and data sets;
(g) sources of supply; (h) identity of specialized consultants and contractors
and Trade Secret and Proprietary Information developed by them for the Company;
(i) purchasing, operating and other cost data; (j) special customer needs, cost
and pricing data; (k) patient information, including without limitation
Protected Health Information as defined in 45 C.F.R. 164.501 and (l) employee
information (including, but not limited to, personnel, payroll, compensation and
benefit data and plans). Trade Secret and Proprietary Information shall also
include all such information recorded in manuals, memoranda, projections,
reports, minutes, plans, drawings, sketches, designs, formula books, data,
specifications, software programs and records, whether or not legended or
otherwise identified by the Company as Trade Secret and Proprietary Information,
as well as such information that is the subject of meetings and discussions and
not recorded. Trade Secret and Proprietary Information shall not include such
information that I can demonstrate (i) is generally available to the public
(other than as a result of a disclosure by me), (ii) was disclosed to me by a
third party under no obligation to keep such information confidential or
(iii) was known by me prior to, and not as a result of, my employment or
anticipated employment with the Company; provided, however, that,
notwithstanding the preceding sentence, all information set forth in subsections
(k) and (l) above shall always be treated as Trade Secret and Proprietary
Information, and shall not be deemed in the public domain or nonconfidential
under any circumstances.

(b) Duty of Confidentiality. I agree at all times, both during and after my
employment with the Company, to hold all of the Company’s Trade Secret and
Proprietary Information in a fiduciary capacity for the benefit of the Company
and to safeguard all such Trade Secret and Proprietary Information. I also agree
that I will not directly or indirectly disclose any such Trade Secret and
Proprietary Information to any third person or entity outside the Company, or

 

9



--------------------------------------------------------------------------------

otherwise use such Trade Secret and Proprietary Information, except as may be
necessary in the good faith performance of my duties for the Company. I further
agree that, in addition to enforcing this restriction, the Company may have
other rights and remedies under the common law or applicable statutory laws
relating to the protection of trade secrets. Notwithstanding anything in this
Agreement to the contrary, I understand that I may disclose the Company’s Trade
Secret and Proprietary Information to the extent required by applicable laws or
governmental regulations or judicial or regulatory process, provided that I give
the Company prompt notice of any and all such requests for disclosure so that it
has ample opportunity to take all necessary or desired action, to avoid
disclosure.

(c) Unfair Competition. I acknowledge that the Company has a compelling business
interest in preventing unfair competition stemming from the intentional or
inadvertent use or disclosure of the Company’s Trade Secret and Proprietary
Information and Company Property.

(d) Intellectual Property and Inventions. I acknowledge that all developments
and any other intellectual property, including, without limitation, the creation
of new products, conferences, training/seminars, publications, programs, methods
of organizing information, inventions, discoveries, concepts, ideas,
improvements, patents, trademarks, trade names, copyrights, trade secrets,
designs, works, reports, computer software, flow charts, diagrams, procedures,
data, documentation, and writings (collectively referred to as “Developments”)
that I, alone or jointly with others, may discover, conceive, create, make,
develop, reduce to practice, or acquire at any time during or in connection with
my employment with the Company are the sole and exclusive property of the
Company. I hereby assign to the Company all rights, titles, and interests in and
to all such Developments, and all intellectual property related thereto. I agree
to disclose to the Company promptly and fully all future Developments and, at
any time upon request and at the expense of the Company, to execute,
acknowledge, and deliver to the Company all instruments that the Company shall
prepare, to give evidence, and to take any and all other actions that are
necessary or desirable in the reasonable opinion of the Company to enable the
Company to file and prosecute applications for, and to acquire, maintain, and
enforce, all letters patent, trademark registrations, or copyrights covering the
Developments in all countries in which the same are deemed necessary by the
Company. All data, memoranda, notes, lists, drawings, records, files, investor
and client/customer lists, supplier lists, and other documentation (and all
copies thereof) made or compiled by me or made available to me concerning the
Developments or otherwise concerning the past, present, or planned business of
the Company are the property of the Company, and will be delivered to the
Company immediately upon the termination of my employment with the Company.

(e) Competitive Business. I acknowledge that a business engaged in the same or
similar business as the Company shall be a Competitive Business. Thus,
“Competitive Business” shall mean: (i) any enterprise engaged in providing
revenue and payment cycle management and/or clinical information exchange
solutions for healthcare providers (including, without limitation, physicians,
hospitals, dentists, and pharmacies), patients and payers (including, without
limitation, insurance companies, government entities, HMOs, pharmacy benefits
management companies and/or self-insured employer groups); (ii) any enterprise
engaged in the business of providing software and/or services for healthcare
transaction processing, including, without limitation, healthcare revenue cycle
management which enables healthcare providers and health insurance payers to
process financial and administrative

 

10



--------------------------------------------------------------------------------

transactions, and (iii) any enterprise engaged in any other type of business in
which the Company or one of its affiliates is also engaged, or plans to be
engaged, during the course of my employment, so long as I am directly involved
in or otherwise have been granted access to Trade Secret and Proprietary
Information related to such business or planned business on behalf of the
Company or one of its affiliates.

For purposes of clarity, such healthcare revenue and payment cycle management
and clinical information exchange solutions shall include, without limitation,
(i) clearinghouse, transaction processing and other solutions for the purpose of
facilitating financial, administrative or clinical information exchange,
(ii) payment and program integrity and fraud, waste and abuse management
solutions, (iii) government and charity care program eligibility and enrollment
services, (iv) pharmacy benefits administration services, (v) payment processing
and distribution solutions and (vi) healthcare information technology consulting
services and healthcare consulting services.

2. Non-Disparagement. The Company has built its reputation and goodwill with
customers, vendors and others over many years and at great expense. The
Company’s reputation and goodwill are vital Company assets. During and after my
employment, I agree not to disparage the Company (or its affiliates) and their
respective officers, directors, employees, stockholders, agents, products or
business methods/processes in any manner likely to be harmful to them or their
business, business reputation or personal reputation.

3. Non-Solicitation of Employees, Customers. In order to protect the Company’s
Trade Secret and Proprietary Information;

(a) during my employment with the Company and for a period of one (1) year after
the termination of such employment for any reason (the “Restricted Period”), I
will not, without the express written permission of Emdeon Business Services
LLC, directly or indirectly solicit, induce, hire, engage, or attempt to hire or
engage any employee or independent contractor of the Company, or in any other
way interfere with the Company’s employment or contractual relations with any of
its employees or independent contractors, nor will I solicit, induce, hire,
engage or attempt to hire or engage any individual who was an employee of the
Company at any time during the one year period immediately prior to the
termination of my employment with the Company;

(b) during the Restricted Period, I will not, without the express written
permission of Emdeon Business Services LLC, directly or indirectly contact, call
upon or solicit, on behalf of a Competitive Business, any existing or
prospective client, or customer of the Company whom I serviced, or with whom I
otherwise developed a relationship, or of whom I otherwise became aware, as a
result of my employment with the Company, nor will I attempt to divert or take
away from the Company the business of any such client or customer.

4. Restrictions on Competitive Employment. In order to protect the Company’s
Trade Secret and Proprietary Information and/or the good will of the Company,
during the Restricted Period, I will not (as principal, shareholder, partner,
equity participant, sole proprietor, director, officer, agent, employee,
consultant, independent contractor or otherwise), anywhere in the United States
and Canada, including but not limited to the states and locations in which I
have been engaged in the business of the Company, directly or indirectly,
without the prior written approval of Emdeon Business Services LLC, engage in,
or perform any services for, a

 

11



--------------------------------------------------------------------------------

Competitive Business. Notwithstanding the foregoing, I understand that I may
have an interest consisting of publicly traded securities constituting less than
1 percent of any class of publicly traded securities in any public company
engaged in a Competitive Business so long as I am not employed by and do not
consult with, or become a director of or otherwise engage in any activities for,
such company. The Restricted Period shall be extended by the length of any
period during which I am in breach of the terms of this paragraph.

5. Company Property. I acknowledge that: (a) all Trade Secret and Proprietary
Information; (b) computers, and computer-related hardware and software, cell
phones and any other equipment provided to me by the Company; and (c) all
documents I create or receive in connection with my employment with the Company,
belongs to the Company, and not to me personally (collectively, “Company
Property”). Such documents include, without limitation and by way of
non-exhaustive example only: papers, files, memoranda, notes, correspondence,
lists, e-mails, reports, records, data, research, proposals, specifications,
models, flow charts, schematics, tapes, printouts, designs, graphics, drawings,
photographs, abstracts, summaries, charts, graphs, notebooks, investor lists,
customer/client lists, and all other compilations of information, regardless of
how such information may be recorded and whether in printed form or on a
computer or magnetic disk or in any other medium. I agree to return all Company
Property (including all copies) to the Company immediately upon any termination
of my employment, and further agree that, during and after my employment with
the Company, I will not, under any circumstances, without the Company’s specific
written authorization in each instance, directly or indirectly disclose Company
Property or any information contained in Company Property to anyone outside the
Company, or otherwise use Company Property for any purpose other than the
advancement of the Company’s interests.

6. Third-Parties and Goodwill. I acknowledge that all third-parties I service or
propose to service while employed by the Company are doing business with the
Company and not me personally, and that, in the course of dealing with such
third-parties, the Company establishes goodwill with respect to each such
third-party that is created and maintained at the Company’s expense
(“Third-Party Goodwill”). I also acknowledge that, by virtue of my employment
with the Company, I have gained or will gain knowledge of the business needs of,
and other information concerning, third-parties, and that I would inevitably
have to draw on such information were I to solicit or service any of the third
parties on my own behalf or on behalf of a Competitive Business.

7. Injunctive Remedies.

(a) I acknowledge and agree that the restrictions contained in this Agreement
are reasonably necessary to protect the legitimate business interests of the
Company, and that any violation of any of the restrictions will result in
immediate and irreparable injury to the Company for which monetary damages will
not be an adequate remedy. I further acknowledge and agree that if any such
restriction is violated, the Company will be entitled to immediate relief
enjoining such violation (including, without limitation, temporary and permanent
injunctions, a decree for specific performance, and an equitable accounting of
earnings, profits, and other benefits arising from such violation) in any court
having jurisdiction over such claim, without the necessity of showing any actual
damage or posting any bond or furnishing any other security, and that the
specific enforcement of the provisions of this Agreement will not diminish my
ability to earn a

 

12



--------------------------------------------------------------------------------

livelihood or create or impose upon me any undue hardship. I also agree that any
request for such relief by the Company shall be in addition to, and without
prejudice to, any claim for monetary damages that the Company may elect to
assert.

(b) I acknowledge and agree that if I breach or threaten to breach this
Agreement, I shall be required to reimburse the Company for all reasonable costs
incurred in preventing and remedying such breach or threatened breach, including
but not limited to attorneys’ fees.

8. Severability Provision. I acknowledge and agree that the restrictions imposed
upon me by the terms, conditions, and provisions of this Agreement are fair,
reasonable, and reasonably required for the protection of the Company. In the
event that any part of this Agreement is deemed invalid, illegal, or
unenforceable, all other terms, conditions, and provisions of this Agreement
shall nevertheless remain in full force and effect. In the event that the
provisions of any of Sections 1, 2, 3, or 4 of this Agreement relating to the
geographic area of restriction, the length of restriction or the scope of
restriction shall be deemed to exceed the maximum area, length or scope that a
court of competent jurisdiction would deem enforceable, said area, length or
scope shall, for purposes of this Agreement, be deemed to be the maximum area,
length of time or scope that such court would deem valid and enforceable, and
that such court has the authority under this Agreement to rewrite (or
“blue-pencil”) the restriction(s) at-issue to achieve this intent.

9. Non-Waiver. Any waiver by the Company of my breach of any term, condition, or
provision of this Agreement shall not operate or be construed as a waiver of the
Company’s rights upon any subsequent breach.

10. Waiver of Jury Trial. TO THE MAXIMUM EXTENT PERMITTED BY LAW, I HEREBY
KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN
CONNECTION WITH ANY LITIGATION ARISING OUT OF, UNDER, IN CONNECTION WITH, OR IN
ANY WAY RELATED TO THIS AGREEMENT. THIS INCLUDES, WITHOUT LIMITATION, ANY
LITIGATION CONCERNING ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENT
(WHETHER VERBAL OR WRITTEN), OR ACTION OF THE COMPANY OR ME, OR ANY EXERCISE BY
THE COMPANY OR ME OF OUR RESPECTIVE RIGHTS UNDER THIS AGREEMENT OR IN ANY WAY
RELATING TO THIS AGREEMENT. I FURTHER ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL
INDUCEMENT FOR THE COMPANY TO ISSUE AND ACCEPT THIS AGREEMENT.

11. Continuation of Employment. This Agreement does not constitute a contract
for any specific period of employment or an implied promise to continue my
employment or status with the Company; nor does this Agreement affect my rights
or the rights of the Company to terminate my employment status at any time with
or without cause.

12. Governing Law. This Agreement shall be construed in accordance with and
governed for all purposes by the laws and public policy of Tennessee, without
regard to principles of conflict of laws.

 

13